El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El apelante, José Velazco Bracero, fue acusado y convicto por violación al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.ER.A. see. 2404. Inconforme apela ante este Tribunal y sostiene que se cometió error de derecho al no suprimirse la evidencia ocupada en un arresto efectuado por los policías del Hospital de la Administración de Veteranos (en adelante Hospital de Veteranos). Este recurso nos permite inter-pretar el término “funcionario del orden público” de la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y determinar si qn policía de la Administración de Veteranos (en adelante Veteranos) está autorizado a efectuar un arresto cuando tiene motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito en su presencia. Confirmamos.
La exposición narrativa de la prueba refleja que para la fecha en que ocurrieron los hechos que originaron la acusación contra el apelante, el Sr. Roberto Alonso Vázquez trabajaba como policía de Veteranos adscrito al hospital operado en Puerto Rico por esa agencia del Gobierno de Estados Unidos.(1) Su trabajo consistía en custodiar la entrada principal del hospital para evitar la introducción de armas, bebidas alcohólicas o sustancias controla-das. En conformidad con las reglas institucionales, toda persona que quisiera entrar al hospital tenía que someterse a un registro.
El 15 de febrero de 1987 el apelante se personó al Hospital de Veteranos. Como pretendía entrar al edificio, se *184sometió voluntariamente al registro y le entregó al policía de Veteranos una cartera de mano. Éste la abrió y notó que en su interior había dos (2) cajetillas de cigarrillos, una grande y una pequeña. Abrió la grande y comprobó que contenía seis (6) o siete (7) cigarrillos. La pequeña tenía la tapa bastante desgastada y “a simple vista se veía una envoltura plástica con picadura”. E.N.E pág. 2. (2) Cuando el policía se disponía a abrir la cajetilla pequeña, el apelante la cogió y se la echó en el bolsillo de su pantalón y comenzó a retirarse.
Entonces, sospechando una conducta delictiva, el guardia puso bajo custodia al apelante, lo registró y encontró en el bolsillo trasero de su pantalón un cono de color blanco que contenía lo que parecía ser picadura de marihuana. También encontró en la cartera de mano un envase negro que contenía el mismo tipo de sustancia. En ese momento el guardia le hizo las advertencias al apelante, lo arrestó y llamó a la Policía estatal. Poco tiempo después, la Policía estatal acudió al lugar y se llevó al apelante junto con la evidencia ocupada. En la División de Drogas de San Juan, el policía Víctor M. Vázquez le hizo la prueba de campo a la evidencia ocupada y ésta dio positivo a marihuana. Oportuna-mente fue acusado por infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, en grado reinci-dente.
Posteriormente se celebró el juicio por tribunal de derecho y se encontró al apelante culpable por el delito imputado. Se le sentenció a cumplir cuatro (4) años de presidio. De esa sentencia apela ante este Foro. El apelante sostiene que el policía de Veteranos no es un funcionario del orden público y, por lo tanto, sus facultades para arrestar están limitadas por las disposiciones de la Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que autoriza el arresto por una persona particular.
*185! — I I — I
Para garantizar la efectividad de la protección constitucional contra registros e incautaciones irrazonables, establecimos una presunción de invalidez de todo registro que se lleve a cabo sin una orden judicial. Pueblo v. Malavé González, 120 D.P.R. 468 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 175 (1986); Pueblo v. Lebrón, 108 D.P.R. 324, 329 (1979). Corresponde al Ministerio Público rebatir esta presunción mediante la presentación de la prueba sobre las circunstancias que justifican ese registro.
Como excepción al registro de orden judicial previa, se permite el registro incidental a un arresto efectuado al amparo del ordenamiento procesal. Pueblo v. Zayas Fernández, 120 D.P.R. 157 (1987); Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982). Una de estas normas procesales es la Regla 11 de Procedimiento Criminal, supra, que prescribe las circunstancias en que un funcionario del orden público puede llevar a cabo un arresto:
(a) Cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito en su presencia. En este caso deberá hacerse el arresto inmediatamente o dentro de un término razonable después de la comisión del delito. De lo contrario el funcionario deberá solicitar que se expida una orden de arresto.
(b) Cuando la persona arrestada hubiese cometido un delito grave (felony), aunque no en su presencia.
(c) Cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave (felony), independientemente de que dicho delito se hubiere cometido o no en realidad.
A su vez, la mencionada Regla 12 de Procedimiento Criminal autoriza a un ciudadano particular a efectuar un arresto en cualquiera de las circunstancias siguientes:
(a) Por un delito cometido o que se hubiere intentado cometer en su presencia. En este caso deberá hacerse el arresto inmediata-mente.
*186(b) Cuando en realidad se hubiere cometido un delito grave (felony) y dicha persona tuviere motivos fundados para creer que la persona arrestada lo cometió.
De estos preceptos se desprende que la facultad para arrestar que tiene un ciudadano particular es más limitada que la del funcionario del orden público. Mientras que la citada Regla 12 de Procedimiento Criminal requiere que un ciudadano tenga certeza de la comisión del delito o- de su tentativa, la Regla 11, supra, autoriza a un funcionario del orden público a hacer un arresto cuando tiene motivos fundados para creer que la persona que va a ser arrestada ha delinquido en su presencia. Véase D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 3ra ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1989, pág. 50.
En el caso de autos el Procurador General sostiene que el policía de Veteranos, Alonso Vázquez, tenía motivos fundados para creer que la picadura que el apelante llevaba en la cartera de mano era marihuana. (3) Su argumento requiere que examinemos si un policía de Veteranos es un funcionario del orden público en conformidad con la Regla 11 de Procedimiento Criminal, supra.
> — I I — I i — I
La Regla 11 de Procedimiento Criminal, supra, proviene del Art. 116 del Código de Enjuiciamiento Criminal de Puerto Rico aprobado en 1902. (4) A su vez, esa disposición estaba fundada en la See. 836 del Código de Enjuiciamiento Criminal de *187California(5) y en ambas se autorizaba a un oficial del orden público (peace officer) a efectuar un arresto en ciertas situaciones. Curiosamente, la edición de 1935 del Código de Enjuiciamiento Criminal de Puerto Rico y la traducción oficial de las Regías de Procedimiento Criminal utilizan el concepto peace officers al referirse a los funcionarios con poder para efectuar arrestos al amparo de sus respectivas disposiciones.
Aunque el término “funcionario del orden público” se utiliza en varias disposiciones de las Reglas de Procedimiento Criminal, (6) ninguna incluye una definición de sus características. Sin embargo, en contraste con nuestro ordenamiento, el Código de Enjuiciamiento Criminal de California define quiénes son los “oficiales del orden público” e incluye a los comisarios (sheriffs) y policías del gobierno estatal, municipal o de cualquier ciudad o pueblo, alguaciles de los tribunales, y los investigadores del Ministerio Público. Cal. [Penal] Code Sec. 830.1 (West 1985). También por legislación especial se han considerado “oficiales del orden público” a ciertos funcionarios públicos desde la Policía de carreteras, los guardianes de los parques y reservas forestales, los inspectores de sanidad, los oficiales de custodia, los inspecto-*188res de drogas y alimentos, y los empleados federales a cargo de la custodia y vigilancia de propiedad del Gobierno de Estados Unidos. Véase Cal. [Penal] Code Secs. 830.2-831.6 (West 1985).
El elemento común de todas estas acepciones ha sido la función de mantener el orden público y la seguridad en el estado de California. En las jurisdicciones con ordenamientos procesales análogos que estén apoyados en la experiencia de California, es lógico que también se utilice el término “oficiales del orden público” para describir a los funcionarios que tenían a su cargo el mantenimiento del orden público. Consciente del origen del término y su utilización por otras jurisdicciones, el profesor Frattallone Di Gangi examinó su aplicación desde el siglo pasado y concluyó:
En vista de ello, debe concluirse que en cualquier sistema de justicia criminal que participe de la misma tradición jurídica angloamericana, aunque sea por adopción parcial ... el “peace officer” no puede ser otro que “el funcionario que por ley tiene la encomienda de mantener la paz . . .”. N. Frattallone Di Gangi, Quiénes son los funcionarios del orden público bajo las Reglas del Procedimiento Criminal, Año XXII (Núm. 86) Rev. Der. Pur. 153, 156 (1982-1983).
En ausencia de una definición del término en nuestro ordenamiento procesal, y en vista de que nuestro estatuto está fundamentado en el de California, la interpretación de éste tiene valor persuasivo en esta jurisdicción siempre que se ajuste a las realidades del país. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 578 (1983). Véanse, también: Nieves v. Jones, Jefe Interino Penitenciaría, 72 D.P.R. 287 (1951); Jiménez v. Jones, 74 D.P.R. 260 (1953); Pueblo v. Robles, 10 D.P.R. 496 (1906).
En el caso particular de Puerto Rico, desde 1902 nuestro ordenamiento también adoptó la figura “oficial del orden público” de la tradición del estado de California para describir a aquel funcionario a cargo del mantenimiento del orden y la seguridad pública.
Al aprobarse las Reglas de Procedimiento Criminal, se conti-nuó con esta tradición y se utilizó el vocablo “funcionario” que *189“recoge, sintetiza y representa a todos sus predecesores del 1935 (oficial del orden público, agente de orden público, agente de justicia, oficial encargado del mantenimiento de la paz)”. Erattallone Di Gangi, supra, págs. 158-159.
Conforme a las circunstancias particulares del país y las instituciones creadas para garantizar la seguridad interna, siem-pre se ha considerado que los miembros de la Policía de Puerto Rico son oficiales o funcionarios del orden público. Ellos son los que tienen la obligación principal de “proteger a las personas y a la propiedad” y “mantener y conservar el orden público” en todo el país. Ley de la Policía de Puerto Rico de 1974 (25 L.P.R.A. see. 1001 et seq.)
Sin embargo, la Asamblea Legislativa también ha creado otros cuerpos policiales con el propósito de proveer seguridad en sectores que, por su naturaleza, requieren una vigilancia particu-larizada. Mediante leyes especiales se ha otorgado a esos funcio-narios, bajo las circunstancias descritas en cada uno de los estatutos, autoridad para efectuar arrestos en el desempeño de sus funciones. Entre estos cuerpos policiales se encuentran los guardias municipales, 21 L.P.R.A. see. 1063; los agentes investi-gadores del Negociado de Investigaciones Especiales del Depar-tamento de Justicia, 3 L.P.R.A. sec. 138d; los oficiales de custodia de la Administración de Corrección, 4 L.P.R.A. see. 1126; el Secretario de Salud, inspectores médicos y oficiales de salud a cargo de implantar la Ley de Sanidad, 3 L.P.R.A. see. 186; el cuerpo de vigilantes del Departamento de Recursos Naturales, 12 L.P.R.A. see. 1205; el Director Ejecutivo de la Autoridad de los Puertos y cualquier empleado de la Autoridad de los Puertos designado por aquél para vigilar los aeropuertos, 23 L.P.R.A. see. 465.
<1
El Congreso de Estados Unidos también ha creado unos cuerpos policiales de carácter limitado para proveer seguridad en *190sus dependencias localizadas en varios estados y en Puerto Rico. En el caso particular de Veteranos, se autoriza al Administrador a promulgar los reglamentos que sean necesarios para mantener el orden en sus propiedades. Véase 38 U.S.C. see. 218. También se le concedió facultad de nombrar policías con poder para efectuar arrestos en las propiedades de Veteranos por infracciones a las leyes federales y a los reglamentos aplicables. Véase 38 U.S.C. sec. 218(b)(1)(C). La ley no restringe el tipo de conducta susceptible de arresto por estos policías.
Entre sus deberes, ellos tienen la obligación de evitar que una persona introduzca sustancias controladas a las facilidades de Veteranos. (7) En el desempeño de estas funciones, los policías de Veteranos pueden descubrir la comisión de un acto delictivo en una propiedad de Veteranos prohibido por las leyes federales y por el Código Penal de Puerto Rico o por una ley especial. En estos casos la legislación federal expresamente los autoriza a efectuar arrestos dentro de la propiedad federal y a recurrir a la Policía estatal para encausar al delincuente cuando convenga al interés público. 38 U.S.C. sec. 218(e).
Considerando la naturaleza particular de sus obligaciones de proveer seguridad en las dependencias de Veteranos, los policías de esta entidad tienen los atributos y las responsabilida-*191des de funcionarios del orden público, con las limitaciones descri-tas en la ley federal aplicable. Por ende, en nuestra jurisdicción, cuando estos oficiales están en el desempeño de sus responsabi-lidades y actúan conforme a las limitaciones impuestas por la ley de Veteranos, tienen la autoridad para efectuar arrestos al amparo de la citada Regla 11 de Procedimiento Criminal cuando la actividad viola una ley federal que también es punible bajo nuestro ordenamiento. Una vez se lleve a cabo el arresto y se hagan las advertencias correspondientes, procede que estos poli-cías especiales coordinen con las autoridades federales y estatales para que el sospechoso sea oportunamente conducido ante un juez o un magistrado federal, según el tipo de delito cometido.
En el caso de autos, el señor Alonso Vázquez es un empleado de Veteranos que se desempeña como policía y tiene a su cargo la vigilancia de la entrada principal del hospital. Se trata de un agente federal a cargo del orden y la seguridad en los terrenos de Veteranos, quien recibió un adiestramiento especial sobre técnicas investigativas y arrestos y está autorizado por legislación federal (38 U.S.C.A. 218(b)(2)(C)) y estatal (25 L.P.R.A. sec. 430(b)10) a portar armas. En el desempeño de esa responsabilidad, actúa como funcionario del orden público de carácter limitado y tiene el poder para efectuar arrestos por actos ocurridos en las propiedades de esa dependencia. Por ser un funcionario del orden público de carácter limitado, y no un ciudadano particular, Alonso Vázquez tiene la obligación de garantizarle a los ciudadanos la protección constitucional contra registros e incautaciones irrazonables y el derecho a no incriminarse.
V
De la exposición narrativa de los hechos surge que el apelante, al entrar al Hospital de Veteranos, se sometió voluntariamente a una inspección administrativa requerida en una institución guber-namental donde existe el apremiante interés de establecer medi-*192das de seguridad. Véase WR. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, Minnesota, Ed. West Publishing Co., 1987, Sec. 10.7(a), págs. 37-42. Con estos propó-sitos, el Hospital de Veteranos instaló un puesto o estación de inspección en donde policías de la dependencia registran a todas las personas que desean entrar a las facilidades. Como parte de su inspección, los policías registran los maletines, bolsas y otras pertenencias de las personas.
El día en que ocurrieron los hechos el apelante fue al hospital y, con el propósito de entrar, se sometió al registro correspon-diente por los policías que estaban en el puesto de inspección de la entrada. El apelante voluntariamente le entregó al policía la cartera de mano para que éste hiciera el registro rutinario para verificar si tenía alguna sustancia controlada, bebidas alcohólicas, armas de fuego u otros productos prohibidos por las leyes federales y estatales. Luego de abrir la bolsa para verificar su contenido, el policía observó a simple vista que dentro de la cajetilla pequeña de cigarrillos había picadura que parecía de marihuana. Al policía proseguir con la investigación rutinaria, el apelante le quitó la cajetilla y se retiró súbitamente del lugar.
Su entrenamiento especial y su experiencia previa en esa delicada función investigativa lo convencieron de que la actuación del apelante, al momento de descubrirse la cajetñla pequeña de picadura, era indicativa de que éste trataba de introducir una sustancia controlada al edificio. Por tales razones, al amparo del poder de arresto conferido por las leyes federales aplicables y por la Regla 11 de Procedimiento Criminal, supra, el policía procedió a arrestar inmediatamente al apelante. Incidentalmente a ese arresto, registró al apelante para evitar la destrucción de la evidencia delictiva y para investigar si tenía un arma. Como consecuencia de ese registro se ocupó la picadura que resultó ser de marihuana.
Oportunamente, al amparo del estatuto federal, y conside-rando que el apelante cometió una infracción a la Ley de Sustancias Controladas de Puerto Rico, la Policía de Veteranos *193coordinó con el Gobierno de Puerto Rico para que se le acusara en nuestra jurisdicción.
En estas circunstancias, resolvemos que el arresto efectuado por el policía de Veteranos fue legal y que el registro incidental del apelante fue válido. El error señalado no fue cometido.
Por los fundamentos expuestos, se confirmará la sentencia apelada.
El Juez Asociado Señor Rebollo López emitió voto concu-rrente. La Juez Asociada Señora Naveira de Rodón emitió opinión disidente.

(1) Véase 38 U.S.C. sec. 218(b)(1)(A).


(2) Esa declaración fue creída por el juzgador de los hechos y, en ausencia de pasión, prejuicio o parcialidad en la apreciación de la prueba, no intervendremos con su apreciación. Pueblo v. Cabán Torres, 117 D.P.R. 645, 654 (1986).


(3) Como es común en estos casos, sólo después de que se realizó la prueba de campo se pudo verificar que en realidad la sustancia era picadura de marihuana.


(4) “Artículo 116. — (836 Cal.) Un oficial de orden público puede hacer un arresto en cumplimiento de una orden que le haya sido entregada con tal fin, o puede, sin una orden de arresto, detener a una persona:
“1. Por un delito público cometido, o que se ha intentado cometer, en su presencia.
“2, Cuando la person arrestada ha cometido ‘felony’ (delito muy grave), aunque no haya sido en su presencia.
“3. Cuando en realidad se ha cometido ‘felony’ (delito muy grave), y él tiene motivos racionales para creer que la persona arrestada lo ha cometido.
“4. En virtud de denuncia fundada en motivos racionales, de la perpetración de un ‘felony’ (delito muy grave) por la persona arrestada.
*187“5. Por la noche, cuando haya motivos racionales para creer que la persona arrestada ha cometido un ‘felony’ (delito muy grave).” Código de Enjuiciamiento Criminal de Puerto Rico, San Juan, Negociado de Materiales, pág. 97.


(5) “Section 836. ARRESTS BY PEACE OFFICERS. A peace officer may make an arrest in obedience to a warrant delivered to him, or may, without a warrant, arrest a person;
“1. For a public offense committed or attempted in, his presence.
“2. When a person arrested has committed a felony, although not in his presence.
“3. When a felony has in fact been committed, and he has reasonable cause for believing the person arrested to have committed it.
“4. On a charge made, upon a reasonable cause, of the commission of a felony by the party arrested.
“5. At night, when there is reasonable cause to believe that he has committed a felony.” Ker’s Cyc. Codes of California Pend. Codes, 2da ed., San Francisco, Bender-Moss Co., 1921, Vol. IV, See. 1-1052.


(6) Véanse: Reglas 4 (arresto), 6(b) (forma y requisitos de la orden); 7(a) (citación), 11 (arresto por funcionario del orden público), 14 (orden verbal para arresto), 17 (derecho a forzar entrada en arresto), 18 (salida a la fuerza), 19 (desarme del arrestado), 20 (transmisión de la orden de arresto), 22 (procedimiento ante magistrado), 229 (orden de registro), 236 (diligenciamiento de la citación de testigos), 251 (disposición de la propiedad robada) y 252.2 (identificación por fotografía) de Procedimiento Criminal, 34 L.PR.A. Ap. II.


(7) Sobre las actividades ilícitas que los guardias de seguridad de la Administración de Veteranos pueden intervenir, el Código de Reglamentos Federales dispone:
“(a) Authority and rules of conduct Pursuant to 38 U.S.C. 218, the following rules and regulations apply at all property under the charge and control of the VA (and not under the charge and control of the General Services Administration) and to all persons entering in or on such property. The head of the facility is charged with the responsibility for the enforcement of these rules and regulations and shall cause these rules and regulations to be posted in a conspicuous place on the property.
“(7) Alcoholic beverages and narcotics. . . . The introduction or possession of alcoholic beverages or any narcotic drug, hallucinogen, marijuana, barbiturate, and amphetamine on property is prohibited, except for liquor or drugs prescribed for use by medical authority for medical purposes. . . .
“(13) Weapons and explosives. No person while on property shall carry firearms, other dangerous or deadly weapons, or explosives, either openly or concealed, except for official purposes.” 38 C.F.R. sec. 1.218 (1990).